Citation Nr: 0825260	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for rashes, to include 
scars, on the upper extremities.

2.  Entitlement to service connection for rashes, to include 
scars, on the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

In May 2004, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing has been 
added to the record.  

In September 2004, the Board remanded the veteran's claims 
for service connection for rashes, to include scars, on the 
upper and lower extremities, for further development. 


FINDINGS OF FACT

1.  The veteran currently has small scars of less than one-
centimeter diameter covering the dorsum and fingers of each 
hand, as well as a longer, 4-centimeter scar on his left 
wrist, which are attributable to his military service.  

2.  The veteran currently has rashes on his arms and legs 
consistent with atopic dermatitis, which are hereditary in 
nature and not related to military service.

3.  The veteran does not have any scars on his legs with the 
exception of scarring in the left knee area for which he is 
already service connected.  
CONCLUSION OF LAW

1.  The criteria for a grant of service connection for scars 
on the upper extremities have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for a grant of service connection for rashes 
or scars on the veteran's lower extremities have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide;  
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The veteran was provided VCAA notice with respect to the 
issues on appeal in letters dated October 2003 and November 
2004.  If there was any notice deficiency, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.

With respect to the veteran's claims for service connection 
for rashes, to include scars, on the upper and lower 
extremities, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the veteran was provided a VA examination in December 
2004 in order to determine whether he had rashes, including 
scars, on his arms and legs that were related to his military 
service.  Consequently, the Board finds that VA has fully 
satisfied its duty to assist.
The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
personnel records, service medical records; his contentions 
and hearing testimony; private medical records; VA medical 
treatment records; and a VA examination report.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be  rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §  1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  The veteran's rashes and scars, however, are not 
disabilities for which service connection may be granted on a 
presumptive basis.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the  
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claimed entitlement to service connection for a 
rashes on his arms and legs, to include scars.  The Board has 
rephrased the issue as separate claims of entitlement to 
service connection for rashes, to include scars, on the upper 
and lower extremities, in order to more accurately reflect 
what is shown by the evidence of record.

A. Upper Extremities

The veteran, in written statements and testimony before the 
Board, contends that his hands were scarred in service.  
Specifically, he maintains that while working as a crew chief 
on a Hughie gunship, he cut his hands on pieces of glass 
and/or plexiglass that were broken off when the nose of an 
aircraft shattered in front of him.  The veteran further 
asserts that a few glass or plexiglass pieces have remained 
lodged in his left hand and that these remaining fragments 
periodically cause his left hand to swell up and become 
painful if he applies too much pressure on it.  Additionally, 
the veteran claims that, at times when he is working with his 
right hand, it will become cold and numb, a sensation that 
the veteran compares to not wearing gloves during the winter.

The veteran's service personnel records list his military 
occupational specialty as an airframe repairman and indicate 
that he received the parachute badge.  The veteran's service 
medical records have been obtained and are complete.  They 
reveal treatment for the following skin conditions involving 
the upper extremities: burns to the left forearm, and a bee 
sting on the fingertip (the precise hand and finger in 
question was not specified).  In January 1971, separation 
examination of the veteran was conducted.  Clinical 
evaluation of the veteran's skin, upper extremities, and 
lower extremities was "normal," with no abnormalities noted 
by the examining physician.  There is no indication of any 
complaints or clinical findings of any rashes or scars on the 
examination report.

Post-service medical records show treatment in 1990 for a 
rash on the veteran's right axilla and back.  There is no 
other clinical evidence of record showing treatment for 
rashes or scars of the upper extremities.

The veteran underwent a VA examination in December 2004, at 
which time he reported that he had cut his hands on glass 
shards from a fragmented nose window of a Hughie gunship.  He 
stated that for years after leaving service, he had 
experienced "issues with small pieces of glass working out 
of his skin," with the last piece coming out in 
approximately 1976.  The veteran further noted that there was 
one area at the base of his left pointer finger that would 
still swell up occasionally when he engaged in heavy working 
and lifting.  He added that he had been informed by a VA 
medical provider that there might still be a piece of glass 
lodged in his left pointer finger and that, when it swelled 
up again, the physician was thinking of trying to open that 
area and dislodge any remaining glass fragment.  

Physical examination revealed multiple small scars of less 
than one centimeter diameter across the dorsum of each hand 
and on the left pointer finger, as well as a longer one-
centimeter diameter scar over the inner portion of the left 
wrist.  The VA examiner noted that it was difficult to 
determine whether these small hand scars were "caused by the 
glass from the Hughie gun ship versus just the nicks and wear 
and tear that occurs to most hands."  Significantly, 
however, based upon the veteran's statements as well as the 
physical examination, the VA examiner ultimately determined 
that the veteran did have scars on his hands, finger, and 
wrist that were the result of in-service trauma.  Those 
scars, the examiner noted, caused little difficulty; with the 
exception of the scar on the base of the left pointer finger.  
The latter, while not swollen or tender at the time of the 
examination, "could swell with activity consistent with a 
retained foreign body."  The examiner opined that if he were 
the veteran's physician, he would wait for this scar to 
become inflamed again and "then try to explore the area" to 
determine whether any residual glass pieces were still 
embedded there.  

Additionally, the VA examiner, on physical examination, 
observed that the veteran had a rash on his inner arm 
opposite his elbow.  It was noted that the rash worsened when 
the weather was hot and humid and improved under cooler, 
drier conditions.  The veteran told the VA examiner that he 
had first experienced such rashes in 1969 during his period 
of active service.  Nevertheless, the examiner determined 
that it was "consistent with an atopic dermatitis," which 
was exacerbated by hot, humid weather.  Significantly, 
however, the examiner concluded that the rash was not likely 
caused by any exposure or precipitant during service, adding 
that it was "simply a genetic predisposition of many people 
of Caucasian descent to have sensitive skin that is easily 
irritated."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the December 2004 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for the opinion.  In addition, there are no contrary 
competent medical opinions of record.  

As noted above, the 2004 VA examiner concluded that the 
veteran's arm rash (diagnosed as atopic dermatitis) was the 
result of a "genetic predisposition" and "unlikely caused 
by any exposure or precipitant" at any time, including in 
service.  In the absence of any clinical evidence to rebut 
this finding, the Board holds that the veteran's arm rash is 
not related to his period of active service.

Nevertheless, the Board finds that the veteran is entitled to 
service connection for the scars on his hands, left pointer 
finger, and left wrist.  Indeed, the VA examiner expressly 
found that those scars were associated with in-service 
trauma. Additionally, the Board notes that the veteran is 
competent to report that he suffered an injury in service, 
that scars resulted from the injury, and that such scars have 
remained since service.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the veteran credible in 
his assertions that he injured his wrist, hands, and fingers 
on pieces of glass fragmented from the nose window of a 
gunship.  The veteran has steadfastly reported the same 
incident and his account is consistent with his service 
personnel records showing his military occupational specialty 
as an airframe repairman and his receipt of the parachute 
badge. 

The Board acknowledges that the veteran's service medical 
records do not reflect specific treatment for cuts on his 
hands, wrist, and finger.  However, based upon the evidence 
of record, including the veteran's consistent and credible 
testimony and the findings of the December 2004 VA examiner, 
the Board concludes that the balance of positive and negative 
evidence is at the very least in relative equipoise.  The 
veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails). 38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the Board finds that service connection for 
scars of the upper extremities is warranted. 

B. Lower Extremities

The veteran contends that he injured his knees in service as 
a result of a series of "hard landings" during parachute-
airborne training exercises.  He also claims that he has 
rashes on his legs that had their onset during service.

The Board notes that the veteran previously established 
service connection for left leg scarring, currently rated as 
zero percent disabling under the diagnostic code applicable 
to scars.  Therefore, for his current claim to succeed, there 
must be evidence showing that an injury in service caused a 
disability in addition to the left  leg scarring for which he 
is already service connected. 

The veteran's service medical records reflect treatment for a 
left knee laceration.  However, the veteran's separation 
examination is negative for any complaints or clinical 
findings of any rashes or scars of lower extremities.  Post-
service medical records include instances of treatment for 
rashes of the lower left leg in 1984 and 1995, respectively.   

On VA examination in December 2004, the veteran was found to 
have a well-healed scar of approximately 1.5-centimeter 
diameter on his left patella, as well as a 4-centimeter 
superficial scar below the patella on the anterior portion of 
the left leg.  The veteran reported that both of these scars 
resulted from the same incident of service connected trauma.  
He further stated that neither scar caused him pain or other 
difficulty.

Physical examination revealed that the veteran also had 
rashes on his lower legs.  Those rashes, like the rash found 
on the veteran's arm, were attributed to atopic dermatitis 
that was genetic in nature and were not found to be the 
result of any exposure or precipitant in service.  

As noted above, it is within the Board's province to assess 
the probative value of medical opinion evidence, Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  For the reasons previously 
indicated, the Board finds that the December 2004 medical 
opinion is probative based on the examiner's thorough and 
detailed examination of the veteran as well as the adequate 
rationale for the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  In addition, there are no contrary competent medical 
opinions of record.

Given that the 2004 VA examiner determined that the veteran's 
leg rash was genetic in nature and not the result of any in-
service exposure or precipitant, the Board finds that this 
rash is not related to his period of active service.  
Additionally, in light of the fact that the veteran is 
already service connected for left leg scarring, as noted in 
the 2004 VA examiner's report, and in the absence of any 
other findings of scars on the lower extremities, the Board 
holds that the preponderance of the medical evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for scars on the upper extremities is 
granted.

Service connection for rashes, to include scars, on the lower 
extremities is denied.



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


